Citation Nr: 1106157	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-10 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for plantar 
fasciitis of the right foot with degenerative joint disease of 
the first metatarsophalangeal joint (a "right foot 
disability").

2.  Entitlement to a rating in excess of 10 percent for plantar 
fasciitis of the left foot with degenerative joint disease (a 
"left foot disability").

3.  Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1978 to June 1978 and from September 1986 to October 
1998.  These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Seattle, Washington RO.  The Veteran testified before the 
undersigned in a December 2010 videoconference hearing; a 
transcript of the hearing is included in the claims file.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action on his part is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to his claims.  See 38 C.F.R. 
§ 3.159 (2010).

Regarding the right and left foot disabilities, the Veteran was 
last afforded a VA examination in February 2007.  In hearing 
testimony, as well as in statements submitted previously, the 
Veteran reported that he underwent fusion (arthrodesis) of the 
left first metatarsophalangeal joint in May 2008 and later of the 
right first metatarsophalangeal joint in September 2008.  The VA 
treatment records reflect these surgeries.  He testified that, 
since these surgeries, the great toe of each foot is fused at a 
15 degree angle of extension, causing the rest of each foot to 
overcompensate in stabilizing the foot.  He testified that he 
needs to wear larger shoes than he normally would to allow extra 
room for this great toe extension as well as the custom orthotics 
he was issued.

Inasmuch as the examination reported is now quite dated (4+ 
years) and no longer reflects the current status of the right and 
left foot disabilities, a contemporaneous examination is 
necessary to assess the post-surgical severity of these 
disabilities.   

Regarding the left knee disability, the Veteran testified that 
his left knee has worsened since the February 2007 VA 
examination.  He also contends that the February 2007 VA 
examination was inadequate for rating purposes because it did not 
include any X-ray results or discussion of functional loss due to 
the knee disability; the Board is inclined to agree.  The Veteran 
testified that his left knee causes constant pain, and 
occasionally gives out or locks up.  He testified that the knee 
gives out if he walks up or down a ladder or on an incline.  He 
noted that he feels the knee gives out due to weakness, rather 
than feeling like the joint moves sideways.  He stated that his 
left knee is smaller than the right knee due to muscle atrophy 
resulting in lack of strength, and that he cannot exercise the 
muscles to their full extent as with the right knee.  He 
testified that, while the knee is currently rated based on 
limitation of motion, he has arthritis in the joint, a floating 
knee cap, and tears in the knee ligaments due to hyperextension.  
He reported using a cane due to the disabilities in both knees as 
well as his feet, and he also reported periodic use of a knee 
brace with metal hinges, issued by VA.  The Board notes that upon 
February 2007 examination, the Veteran was not noted to use any 
assistive devices.

Inasmuch as the examination reported is now quite dated (4+ 
years) and the Veteran reports that his left knee has worsened in 
that time, a contemporaneous examination is necessary to assess 
the current severity of the left knee.   

Furthermore, records of any VA treatment the Veteran may have 
received for the disabilities at issue are constructively of 
record, and must be secured

During the videoconference hearing, the Veteran clarified that he 
not only seeks an increased rating for the left knee disability, 
but he is also appealing the RO's reduction from 20 percent to 10 
percent for the left knee in its July 2007 rating decision.  
Because the claim is already being remanded, the RO should issue 
an appropriate Statement of the Case regarding the issue of the 
propriety of the reduction for the left knee.

Finally, the claims file includes a February 2009 letter from an 
attorney's office seeking VA treatment records in support of a 
claim for Social Security disability benefits.  It is unclear 
whether such claim was filed or any decision was issued.  The RO 
should obtain any Social Security Administration decision for the 
Veteran, if any, including medical records upon which such 
decision may have been based.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case in the 
matter of the propriety of the reduction of 
the left knee disability from 20 percent to 
10 percent.  The Veteran should be advised 
that this matter will only be before the 
Board if he timely perfects an appeal by 
submitting a substantive appeal.  If there is 
a timely substantive appeal after the 
issuance of the SOC, this matter should be 
returned to the Board for appellate 
consideration.

2.  Secure for the record copies of the 
complete clinical records (any not already 
associated with the claims file) of any VA 
treatment the Veteran received for the right 
and left foot disabilities and/or the left 
knee disability.

3.  Arrange for an orthopedic examination of 
the Veteran to assess the current severity of 
his right and left foot disabilities and left 
knee disability.  The Veteran's claims file 
(including this remand) must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must be provided a 
copy of all applicable criteria for rating 
the disabilities at issue, and the findings 
reported must be sufficiently detailed to 
allow for rating under those criteria.  The 
examiner must explain the rationale for all 
opinions offered.

4.  Obtain from the SSA copies of any 
determination regarding a claim by the 
Veteran for disability benefits, along with 
any underlying medical records associated 
with such determination.

5.  Re-adjudicate the claims (to include a 
finding of whether referral for consideration 
of any extraschedular rating is warranted - 
i.e. whether schedular criteria are 
inadequate).  If any claim remains denied, 
issue an appropriate supplemental statement 
of the case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


